Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered September 7, 2003, convicting him of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree (two counts), and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the County Court’s supplemental Allen charge (see Allen v United States, 164 US 492 [1896]) was coercive, imbalanced, and impermissibly shifted the burden of proof to him by requiring jurors to provide an explanation for their respective positions. However, considered as a whole, the *577charge was not coercive and struck a fair balance between encouraging jurors to attempt to reach a unanimous verdict and not to abandon their conscientiously-held beliefs (see People v Jolly, 282 AD2d 474, 475 [2001]; People v Davis, 259 AD2d 627, 627-628 [1999]; People v Kendrick, 256 AD2d 420, 421 [1998]; People v McGriff, 254 AD2d 503, 504 [1998]; cf. People v Aponte, 2 NY3d 304 [2004]).
Further, the charge did not impermissibly shift the burden of proof to the defendant by requiring jurors to provide an explanation for their respective positions (cf. People v Antommarchi, 80 NY2d 247, 252-253 [1992]; People v Henry, 283 AD2d 587, 588 [2001]; People v Diaz, 245 AD2d 526, 527 [1997]). Schmidt, J.P., Adams, Cozier and S. Miller, JJ., concur.